                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

  DARRYL G. GRIGSBY,                                  )
                                                      )
            Petitioner,                               ) Civil Action No. 3:17-CV-463-CHB-CHL
                                                      )
  v.                                                  )
                                                      ) ORDER GRANTING COUNSEL FOR
  DON BOTTOM, Warden of Northpoint                    ) PETITIONER’S MOTION TO SEAL
  Training Center,                                    )
                                                      )
            Respondent.
                                         ***    ***    ***   ***
       This matter before the Court on Petitioner’s Motion for Leave to File Response Under

Seal [R. 34]. On October 18, 2019, the Court ordered Petitioner’s counsel to respond to claims

made in Petitioner’s Motion to Re-Open the Case. [R. 28] Petitioner’s counsel responded to the

claims [R. 35], and requests that her response be filed under seal because her Response contains

private medical and legal information. [R. 34]

       Therefore, and with the Court being otherwise sufficiently advised,

       IT IS HEREBY ORDERED as follows:

       1.        Counsel for Petitioner’s Motion for Leave to File Response Under Seal [R. 34] is

GRANTED.

       2.        Counsel for Petitioner’s Motion [R. 34] shall be placed in the record under seal.

       This the 20th day of November, 2019.




cc: Maureen Sullivan



                                                 -1-
